        Case 1:20-cv-02262-EGS Document 140-2 Filed 11/24/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 TERESA RICHARDSON, et al.,


                    Plaintiffs,
                                                Civil Docket No. 20-cv-2262 (EGS)
        v.

 DONALD J. TRUMP, et al.,


                    Defendants.



                                   [PROPOSED] ORDER

       Upon consideration of Defendants’ motion to dismiss or dissolve the Court’s preliminary

injunction, it is hereby ORDERED that Defendants’ motion is GRANTED. Plaintiffs’ First

Amended Complaint (ECF No. 49) is dismissed. The Court’s October 8, 2020 preliminary

injunction is dissolved.


Dated: _________________                         _______________________
                                                 Emmet G. Sullivan
                                                 United States District Judge
